

EXHIBIT 10.1

HOME FEDERAL BANCORP, INC. OF LOUISIANA
HOME FEDERAL BANK
SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) by and among Home Federal Bancorp,
Inc. of Louisiana, a Louisiana corporation (the “Company”), Home Federal Bank, a
federal savings bank and wholly-owned subsidiary of the Company (the “Bank” and
collectively with the Company, “Home Federal”), and Daniel R. Herndon is entered
into as of November 22, 2019.


WHEREAS, Mr. Herndon currently serves as the Chairman of the Board and Special
Projects Manager of each of the Company and the Bank;


WHEREAS, Mr. Herndon previously served as President and Chief Executive Officer
of Home Federal and has served as a director of the Bank since 1980;


WHEREAS, Home Federal and Mr. Herndon previously entered into a change in
control agreement dated as of December 13, 2017 (the “Change in Control
Agreement”), which is scheduled to expire on December 31, 2019;


WHEREAS, the Bank and Mr. Herndon also previously entered into a Supplemental
Executive Retirement Agreement effective as of January 1, 2013 (the “SERP”),
providing for certain supplemental retirement benefits;


WHEREAS, Mr. Herndon has provided valuable services to the Bank for more than 55
years and to the Company since its formation in 2005;


WHEREAS, after careful and thoughtful deliberation by the Boards of Home Federal
and Mr. Herndon, the parties hereto believe it is in their mutual best interest
that Mr. Herndon retire from his different positions on the terms and at the
times set forth herein; and


WHEREAS, the Bank is willing to appoint Mr. Herndon as Chairman Emeritus as set
forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:


1. Effective Date.  The “Effective Date” of the Agreement is the date first set
forth above.


2. Service on the Boards; Retirement.


(a) Effective as of the date of this Agreement. Mr. Herndon resigns his position
as a director and Chairman of the Board of Directors of the Bank.  Effective
December 31, 2019, Mr. Herndon shall resign from his position as a director of
the Company.


(b) Mr. Herndon is hereby appointed, effective as of the date of this Agreement,
as Chairman Emeritus of the Bank to serve in that capacity, which Mr. Herndon
accepts, through and including December 31, 2020. Mr. Herndon will have no
specified duties except as may be mutually agreed to by the Bank and Mr.
Herndon.






3. Service as an Employee; Retirement.


(a) Mr. Herndon shall continue to serve as Special Projects Manager of each of
the Company and the Bank until March 31, 2020 and shall provide substantially
the same level of services through such date as he has provided on average in
such capacity for the past 36 months.


(b) Mr. Herndon shall retire as Special Projects Manager of each of the Company
and the Bank, effective as of March 31, 2020 (the “Separation Date”).  In the
event Mr. Herndon has a “separation from service” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) for any reason prior
to March 31, 2020, including but not limited to death or a termination for Cause
(as defined in Section 5(a) of this Agreement), such earlier date shall be the
Separation Date.


4. Compensation; Benefits.


(a) Director Fees. Mr. Herndon shall be entitled to receive his fee for serving
as Chairman of the Board of the Company through December 31, 2019 on the same
terms as such fee is currently paid.


(b) Salary through March 31, 2020.  Mr. Herndon shall receive a salary of $3,000
per month through the Separation Date for his services as Special Projects
Manager for Home Federal, which salary shall be payable in accordance with the
Bank’s normal payroll practices.


(c) Insurance Benefits.  The Bank agrees to continue to pay the premiums for
Blue Cross Blue Shield Medicare supplement and Medicare Part D coverage for Mr.
Herndon and his spouse though December 31, 2020.  In addition, the Bank agrees
to continue to provide Mr. Herndon with long-term disability coverage, dental
and life insurance coverage through the Separation Date on substantially the
same terms as currently provided. Following December 31, 2020, Mr. Herndon may
elect continued coverage at his expense pursuant to COBRA to the extent and for
the then remaining amount of time it is permissible to maintain continued COBRA
coverage.


(d) Participation in Tax-Qualified Plans.  Mr. Herndon shall be entitled to
continue to participate in the Bank’s Employee Stock Ownership Plan (the “ESOP”)
and 401(k) Plan in accordance with the terms of such plans through the
Separation Date. Mr. Herndon shall be entitled to receive his vested benefits
under the ESOP and the Bank’s 401(k) Plan in accordance with the terms of such
plans.


(e) Automobile Expenses.  The Bank shall continue to pay through the Separation
Date the automobile insurance premiums, gasoline and other related costs of
operating the Bank-owned automobile provided to Mr. Herndon.


(f) Transfer of Title to Bank-Owned Automobile.  The Bank shall transfer to Mr.
Herndon the title on the Bank-owned automobile currently used by Mr. Herndon. 
Such title transfer shall occur no later than (10) business days following the
Separation Date upon the payment of $1.00 by Mr. Herndon; provided, however, Mr.
Herndon shall also be responsible for any titling or transfer fees or sales
taxes incurred in connection with the transfer thereof.


(g) Existing Stock Options and Share Awards.  The 34,107 vested stock options
held by Mr. Herndon as of the Effective Date of this Agreement to purchase
shares of common stock of the Company shall remain outstanding and exercisable
in accordance with their terms. The options covering 1,600 shares of common
stock of the Company and the 1,000 plan share awards which remain unvested as of
the Effective Date will continue to vest in accordance with the terms of their
grant so long as Mr. Herndon continues to serve as an employee or a director
emeritus of the Bank.




2






(h) Other Employee Benefit Plans.  Mr. Herndon shall be entitled to participate
in the other employee benefit plans or programs offered by the Company or the
Bank through the Separation Date in accordance with the terms of such plans or
programs. Following the Separation Date, Mr. Herndon shall no longer be entitled
to participate in any of the employee benefit plans or programs offered by the
Company or the Bank (except to the extent permitted by the terms of such plans),
and no additional benefits shall accrue or vest on behalf of Mr. Herndon under
such employee benefit plans or programs subsequent to the Separation Date,
except as otherwise provided under the terms of such plans.


(i) Chairman Emeritus Compensation.  Mr. Herndon shall not be entitled to any
cash compensation for his service as Chairman Emeritus of the Bank.


(j) SERP Benefits.  Mr. Herndon shall be entitled to receive his vested benefits
under the SERP in accordance with the terms of the SERP.  If the Separation Date
occurs on March 31, 2020 due to Mr. Herndon’s retirement as expected, Mr.
Herndon shall be entitled to receive his first annual supplemental retirement
benefit under the SERP on October 1, 2020.  The parties hereto acknowledge and
agree that because Mr. Herndon owns more than 5% of the outstanding common stock
of the Company, Mr. Herndon is deemed to be a “specified employee” as defined in
Section 409A of the Code and is thus subject to the mandatory six-month delay
provisions set forth in Section 2(b) of the SERP with respect to SERP benefits
triggered by a separation from service.  In the event Mr. Herndon has a
separation from service prior to March 31, 2020 or dies prior to such date, the
timing of his SERP benefits shall be governed by the terms of the SERP.


(k) Separation Payment. As consideration for the release of claims provided by
Section 9 hereof and the release of claims set forth in Exhibit A hereto (the
“Release”), as well as the covenants set forth in Section 6 hereof, the Bank
shall pay Mr. Herndon an amount equal to $6,083 per month for the first three
months of 2020 and $9,083 per month for the last nine months of 2020
(collectively, the “Separation Payment”), with such amount to be (i) paid in
accordance with the Bank’s normal payroll practices, (ii) subject to such
deductions and withholding that the Bank determines are required by law, (iii)
subject to the Release set forth in Section 9 hereof not being revoked by Mr.
Herndon during the Revocation Period as defined in Section 9(f) hereof, (iv)
further subject to the Release set forth in Exhibit A hereto being executed on
or within 10 business days following the Separation Date and not being revoked
by Mr. Herndon during the Revocation Period as defined in Section 2(f) of
Exhibit A, and (v) further subject to Mr. Herndon’s employment as Special
Projects Manager or service as Chairman Emeritus not being terminated for Cause
as defined in Section 5(a) hereof.  In the event either (i) Mr. Herndon does not
timely execute the Release set forth in Exhibit A hereto or revokes the release
of claims set forth in either Section 9 hereof or Exhibit A hereto, or (ii) Mr.
Herndon’s employment as Special Projects Manager or service as Chairman Emeritus
is terminated for Cause as defined in Section 5(a) hereof, then Mr. Herndon
shall not be entitled to receive any Separation Payments not yet paid and shall
be required to return any Separation Payments previously paid. In the event (x)
the Release is timely executed and is not revoked during the Revocation Period,
(y) Mr. Herndon’s employment as Special Projects Manager or service as Chairman
Emeritus is not terminated for Cause, and (z) Mr. Herndon dies before the
Separation Payment has been fully paid, then all remaining installments of the
Separation Payment which remain unpaid as of the date of Mr. Herndon’s death
shall be paid to Mr. Herndon’s beneficiaries or estate at the same time and in
the same amount as they would have been paid to Mr. Herndon.


5. Termination.


(a) Cause.  The Company and the Bank may terminate Mr. Herndon’s employment as
Special Projects Manager or service as Chairman Emeritus for Cause. For purposes
of this Agreement, “Cause” shall mean removal of Mr. Herndon as Chairman
Emeritus because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated




3






duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, willful conduct
which is materially detrimental (monetarily or otherwise) to the Company and/or
the Bank or material breach of any provision of this Agreement (including but
not limited to the covenants set forth in Section 6 hereof). Notwithstanding the
foregoing, for purposes hereof, a determination by regulatory authorities that
Mr. Herndon has willfully violated any applicable law, rule or regulation or
final cease-and-desist order shall constitute Cause.


As of the date hereof, none of the parties to this Agreement is aware of facts
that would constitute “Cause” as defined under this Agreement.


(b) Notice of Termination.  Any termination by the Company and/or the Bank for
Cause shall be communicated by a written Notice of Termination to the other
party hereto given in accordance with Section 14 of this Agreement.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for removal of Mr. Herndon as a
director emeritus under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice).  The failure by the Company and/or the
Bank to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
and/or the Bank hereunder or preclude the Company and/or the Bank from asserting
such fact or circumstance in enforcing the Company’s or the Bank’s rights
hereunder.


(c) Date of Termination.  “Date of Termination” means if Mr. Herndon’s service
as a director emeritus is terminated by the Company and/or the Bank for Cause,
the date on which the Notice of Termination is given, or any later date
specified therein within thirty (30) days of delivery of such notice, as the
case may be.


6. Covenants and Acknowledgements.


(a) Non-disparagement.  Mr. Herndon agrees that he shall not make, or cause to
be made, any disparaging or critical remarks, comments or statements about or
against the Company,  the Bank or their respective affiliates or any director,
officer, employee or customer of any such entities at any time in the future,
except for any statements by him made pursuant to lawful subpoena or legal
process. Nothing contained herein shall prevent any of the parties hereto from
making any truthful statement in connection with any legal proceeding or
investigation by the Company, the Bank or any governmental authority.


(b) Confidentiality. Mr. Herndon hereby further covenants and agrees that at all
times after the Effective Date, he shall not use for his or her personal
benefit, or disclose, communicate or divulge to, or use for the direct or
indirect benefit, of any person or entity other than the Company and the Bank,
any confidential information regarding the business methods, business policies,
procedures, techniques, research or development projects or results, trade
secrets, or other knowledge or processes of or developed by the Company or the
Bank or any names and addresses of customers or any data on or relating to past,
present or prospective customers or any other information relating to or dealing
with the business operations or activities of the Company or the Bank (including
that which gives any such entity an opportunity to obtain an advantage over
competitors who do not know or use it), made known to Mr. Herndon or learned or
acquired by Mr. Herndon while an employee, director or service provider of the
Company or the Bank; provided, however, that the foregoing restrictions shall
not apply to (i) any such information which is in or comes into the public
domain other than through the fault or negligence of Mr. Herndon, (ii) any
disclosure ordered by a court of competent  jurisdiction or as otherwise
required by law, or (iii) any disclosure in connection with any legal
proceedings relating to the enforcement of any rights of Mr. Herndon under this




4






Agreement. Nothing contained in this Agreement limits Mr. Herndon’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Federal Deposit Insurance Corporation, the Office of the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System or any other
federal, state or local governmental agency or commission that has jurisdiction
over the Company or the Bank (the “Government Agencies”). Mr. Herndon further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company or the Bank. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Mr. Herndon
understands that an individual may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  Further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (y) files any document containing the
trade secret under seal; and (z) does not disclose the trade secret, except
pursuant to court order.  On the Separation Date, Mr. Herndon shall promptly
deliver to the Company all copies of documents or other records (including
without limitation electronic records) containing any confidential information
that is in his possession or under his control, and shall retain no written or
electronic record of any confidential information.


(c) Injunctive Relief. Mr. Herndon agrees that damages at law will be an
insufficient remedy to the Company and the Bank in the event that Mr. Herndon
violates any of the provisions of subsections (a) or (b) of this Section 6, and
that the Company or the Bank may apply for and, upon the requisite showing, be
granted injunctive relief in any court of competent jurisdiction to restrain the
breach or threatened or attempted breach of or otherwise to specifically enforce
any of the covenants contained in subsections (a) or (b) of this Section 6.  Mr.
Herndon hereby consents to the right of the Company and the Bank to seek (i) any
injunction (temporary or otherwise) and (ii) any other court order which may be
issued against Mr. Herndon from violating, or directing Mr. Herndon to comply
with, any of the covenants in subsections (a) or (b) of this Section 6.  Mr.
Herndon also agrees that such remedies that may be obtained shall be in addition
to any and all remedies, including damages, available to the Company or the Bank
against Mr. Herndon for such breaches or threatened or attempted breaches.


(d) Termination of Other Benefits. In addition to the rights of the Bank set
forth in subsection (c) of this Section 6, in the event that Mr. Herndon shall
violate the terms and conditions of subsections (a) or (b) of this Section 6,
the Company, the Bank and their affiliates may terminate any payments or
benefits of any type and regardless of source payable by the Company or the
Bank, if applicable (including those set forth in Section 4 hereof), to Mr.
Herndon, other than with respect to payments or benefits to Mr. Herndon under
plans or arrangements that are covered by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or under the SERP.


(e) Termination of the Change in Control Agreement. Mr. Herndon acknowledges and
agrees that his Change in Control Agreement shall expire in accordance with its
terms as of December 31, 2019 and shall thereafter be null and void.


(f) Execution of Exhibit A.  Mr. Herndon agrees that he will not execute the
release of claims set forth in Exhibit A hereto prior his Separation Date.  He
acknowledges and agrees that in order to receive the Separation Payments set
forth in Section 4(k) hereof, he must execute the release of claims set forth in
Exhibit A hereto on or within 10 business days following the Separation Date,
deliver such release to Home Federal and not revoke such release.




5








7. Designation of Beneficiary.  Mr. Herndon may from time to time, by providing
a written notification to the Company and/or the Bank, designate any person or
persons (who may be designated concurrently, contingently or successively), his
estate or any trust or trusts created by him to receive benefits which are
provided under the terms of this Agreement.  Each beneficiary designation shall
revoke all prior designations and will be effective only when filed in writing
with the Compensation Committee of the Board of Directors of the Bank (the
“Committee”).  If Mr. Herndon fails to designate a beneficiary or if a
beneficiary dies before the date of Mr. Herndon’s death and no contingent
beneficiary has been designated, then the benefits which are payable as
aforesaid shall be paid to his estate.  If benefits commence to be paid to a
beneficiary and such beneficiary dies before all benefits to which such
beneficiary is entitled have been paid, the remaining benefits shall be paid to
the successive beneficiary or beneficiaries designated by Mr. Herndon, if any,
and if none to the estate of such beneficiary.


8. Unsecured Promise.  Nothing contained in this Agreement shall create or
require the Company or the Bank to create a trust of any kind to fund the
benefits provided hereunder.  Any insurance policy or other asset acquired or
held by, or on behalf of, the Bank or funds allocated by the Bank in connection
with the liabilities assumed by the Bank pursuant to this Agreement shall not be
deemed to be held under any trust for the benefit of Mr. Herndon or his
beneficiaries or to be a security for the performance of the obligations of the
Bank pursuant hereto but shall be and remain a general asset of the Bank.  To
the extent that Mr. Herndon or any other person acquires a right to receive
payments from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.


9. Release of the Company and Related Parties.


(a) In consideration of the payments and the benefits to be provided to Mr.
Herndon pursuant to this Agreement, the sufficiency of which is acknowledged
hereby, Mr. Herndon, with the intention of binding himself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company, the Bank and each of their affiliates (the
“Company Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys and employees, and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which Mr. Herndon, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
Mr. Herndon’s service to any member of the Company Affiliated Group (or the
predecessors thereof) through and including the Effective Date in any capacity,
or the termination of such service in any such capacity, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, the Louisiana Employment Discrimination Law and all other laws
concerning unlawful and unfair labor and employment practices), (v) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil Rights
Act of 1988, the Fair Labor Standards Act, the Americans with Disabilities Act
(“ADA”), ERISA, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers Benefit Protection Act, the Family and Medical Leave Act and any similar
or analogous state or local law or regulation, and (vi) under the Change in
Control Agreement, excepting only:


(A) the rights of Mr. Herndon as a shareholder of the Company, including his
stock options as described in Section 4(g) hereof;




6








(B) the right of Mr. Herndon to receive COBRA continuation coverage in
accordance with applicable law;


(C) rights to indemnification Mr. Herndon may have under (i) applicable
corporate law, (ii) the articles of incorporation, charter or bylaws of any
entities included in the Company Affiliated Group, (iii) any other agreement
between Mr. Herndon and a Company Released Party, or (iv) as an insured under
any director’s and officer’s liability insurance policy now or previously in
force;


(D) claims for vested benefits under any health, disability, retirement, life
insurance or other similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group existing as of the
Effective Date (the “Company Benefit Plans”); and


(E) the rights of Mr. Herndon under this Agreement.


(b) Mr. Herndon acknowledges and agrees that the release of claims set forth in
this Section 9 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, with any such liability
being expressly denied.


(c) The release of claims set forth in this Section 9 applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorney’s fees and expenses.


(d) Mr. Herndon specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Section 9 is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII, the
ADEA, the ADA and any state or local law or regulation in respect of
discrimination of any kind.


(e) Mr. Herndon covenants and agrees that neither he, nor any person or entity
on his behalf, will file or cause or permit to be filed any civil action, suit,
arbitration or legal proceeding seeking any type of personal relief, or share in
any remedy against the Bank or any other Company Released Party, involving any
matter which: (i) is the subject of this Agreement; (ii) arises from, or relates
or refers in any way to, Mr. Herndon’s employment with or service to Home
Federal, the Change in Control Agreement, or the action or inaction of any of
the Company Released Parties through and including the Effective Date; or (iii)
occurred at any time in the past up to and including the date of Mr. Herndon’s
execution of this Agreement, or involves any continuing effects of any actions
or practices which may have arisen or occurred on or prior to his execution of
this Agreement; provided, however, that nothing in this Agreement prevents Mr.
Herndon from (x) filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency, except that he acknowledges that he shall not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding, or (y) initiating an action to enforce the terms of this Agreement
or pursue claims pursuant to subsections (A) thorough (D) of Section 9(a).


(f) Mr. Herndon shall have a period of 21 days to consider whether to execute
this Agreement. To the extent Mr. Herndon has executed this Agreement within
less than 21 days after its delivery to him, Mr. Herndon hereby acknowledges
that his decision to execute this Agreement prior to the expiration of such
21-day period was entirely voluntary.  If Mr. Herndon accepts the terms hereof
and executes this Agreement, he may thereafter, for a period of seven days
following (and not including) the date of execution (the “Revocation Period”),
revoke this Agreement. If Mr. Herndon determines to revoke this Agreement prior
to the expiration of the Revocation Period, he shall provide a written notice to
the Bank in accordance with Section 14 hereof prior to such expiration. If no
such revocation occurs, this Agreement shall become




7






irrevocable in its entirety, and binding and enforceable against Mr. Herndon, on
the day next following the day on which the foregoing Revocation Period has
elapsed. Any revocation of this Agreement shall be deemed for all purposes a
revocation of this Agreement in its entirety.


(g) Mr. Herndon acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.


(h) Mr. Herndon acknowledges and agrees that he has been advised by the Company
and the Bank to consult with independent legal counsel of his choosing in
connection with his review of this Agreement prior to executing this Agreement,
that he has done so or had the opportunity to do so, that he has read and had
the terms of this Agreement explained to him, and that he has entered into this
Agreement voluntarily and with full knowledge of its significance, meaning and
binding effect.  Mr. Herndon acknowledges and agrees that neither the Company
nor the Bank nor their respective agents or representatives has made any
promises, statements or representations, either oral or written, to Mr. Herndon
or anyone else concerning the terms or effects of this Agreement other than
those expressly contained herein.


(h) In addition to any other remedy available to the Company or the Bank
hereunder, in the event that, as a result of a challenge brought by Mr. Herndon,
the release of claims set forth in Section 9 becomes null and void or is
otherwise determined not to be enforceable, then the obligation of the Bank to
make any additional payments or to provide any additional benefits under this
Agreement shall immediately cease to be of any force and effect, and Mr. Herndon
shall promptly return to the Bank any payments or benefits the provision of
which by the Bank was conditioned on the enforceability of this Agreement.


10. Cooperation.  Mr. Herndon agrees and covenants that he shall in good faith
and to the best of his ability, to the extent reasonably requested, cooperate
with and serve in any capacity requested by the Company or the Bank in any
employment or business dispute, investigation, proceeding or pending or
threatened litigation (together, “Litigation”) in which the Company, the Bank or
any of their respective directors, officers or employees is a party, and
regarding which Mr. Herndon, by virtue of his employment with the Company and
the Bank, has knowledge or information.  Such cooperation and service in any
such Litigation shall include, without limitation, acting on behalf of, or
refraining from acting against the interest of, the Company, the Bank or any of
their respective directors, officers or employees.  Mr. Herndon further agrees
and covenants that, in any such Litigation, he shall, without the necessity for
subpoena, provide in any jurisdiction in which the Company or the Bank
reasonably requests, truthful testimony relevant to said Litigation.


11. Full Settlement.  The obligations of the Company and/or the Bank to perform
its respective obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company and/or the Bank may have against Mr. Herndon or others.  In no event
shall Mr. Herndon be obligated to seek other services or take any other action
by way of mitigation of the amounts payable to him under any of the provisions
of this Agreement.


12. Representations and Warranties.  Each party hereto represents and warrants
to each other that they have carefully read this Agreement and consulted with
respect thereto, to the extent deemed appropriate, with their respective counsel
and that each of them fully understands the content of this Agreement and its
legal effect.  Each party hereto also represents and warrants that this
Agreement is a legal, valid and binding obligation of such party which is
enforceable against it in accordance with its terms.


13. Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon Mr. Herndon and his assigns and upon the Company and the Bank and
any successor to the Company or




8





the Bank by merger or consolidation or any other change in form or any other
person or firm or corporation to which all or substantially all of the assets
and business of the Company and the Bank may be sold or otherwise transferred.
Any successor to the Company or the Bank by merger, consolidation or other
change in form shall expressly in writing assume all obligations of the Company
or the Bank hereunder as fully as if it had been originally made a party hereto,
and this Agreement shall continue in effect following any change in control of
the Company and/or the Bank.  This Agreement may not be assigned by any party
hereto without the written consent of the other parties hereto.


14. Notices.  Any communication to a party required or permitted under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party or
parties, as applicable:



 
If to Mr. Herndon:
     
Daniel R. Herndon
 
At the address last appearing on the
 
personnel records of the Bank
     
If to the Company and/or the Bank:
     
Home Federal Bancorp, Inc. of Louisiana
 
Home Federal Bank
 
624 Market Street
 
Shreveport, Louisiana 71101
 
Attention: Corporate Secretary



15. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement (other than relating to the enforcement of the provisions of
Section 10) shall be settled exclusively by arbitration before a single
arbitrator in Shreveport, Louisiana under the commercial arbitration rules of
the American Arbitration Association (the “AAA”) then in effect.  Judgment may
be entered on the arbitrator's award in any court having jurisdiction. The
arbitrator shall be selected by the mutual agreement of the parties within ten
(10) business days of the date when the parties shall first have the opportunity
to select an arbitrator (the “Selection Period”); provided, however, that if the
parties fail to agree upon an arbitrator by the expiration of the Selection
Period, each party shall, within five (5) business days after the expiration of
the Selection Period, select an arbitrator from the list of arbitrators provided
by the AAA and the two arbitrators so selected by each party, acting
independently, shall, as soon as practicable and within thirty (30) days of both
being selected, agree upon the selection of the arbitrator to arbitrate the
controversy or claim. Each party hereto waives to the fullest extent permitted
by applicable law and regulation any right it may have to a trial by jury with
respect to any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) directly or indirectly arising out of, under or in connection
with this Agreement or the transactions contemplated by this Agreement.


16. Withholding.  The Company and/or the Bank may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.




9








17. Entire Agreement; Severability.


(a) This Agreement incorporates the entire understanding between the parties
relating to the subject matter hereof, recites the sole consideration for the
promises exchanged and supersedes any prior agreements between the Company
and/or the Bank and Mr. Herndon with respect to the subject matter hereof,
including the Change in Control Agreement, except as otherwise specifically
provided herein.  In reaching this Agreement, no party has relied upon any
representation or promise except those set forth herein.


(b) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
 Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is found to be too broad
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.


18. Amendment; Waiver.


(a) This Agreement may not be amended, supplemented or modified except by an
instrument in writing signed by each party hereto; provided, however, that
notwithstanding anything in this Agreement to the contrary, the Company and the
Bank may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended.


(b) Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


19. Counterparts; Signatures.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement; it being understood that all parties
hereto need not sign the same counterpart.  Delivery of an executed signature
page of this Agreement by facsimile, electronic mail (including PDF) or other
transmission method shall be as effective as delivery of a manually signed
counterpart of this Agreement.


20. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana applicable to
agreements made and entirely to be performed within such jurisdiction.


21. Rules of Construction.  The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement and the Exhibit attached
hereto, the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.


22. Headings.  The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.  Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.




10






23. Regulatory Provisions.  Notwithstanding anything to the contrary contained
in this Agreement, any payments to Mr. Herndon by the Company and/or the Bank,
whether pursuant to this Agreement or otherwise, are subject to and conditioned
upon their compliance with, to the extent applicable, Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.






[The next page is the signature page.]










































11








THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.  THIS AGREEMENT ALSO PROVIDES FOR A WAIVER OF JURY TRIAL PROVISION
WHICH AFFECTS YOUR LEGAL RIGHTS AND MAY BE ENFORCED BY THE PARTIES.


IN WITNESS WHEREOF, Mr. Herndon has hereunto set his hand, and the Company and
the Bank have caused this Agreement to be executed by their duly authorized
officers, all as of the day and year first written above.


ATTEST:
         
By:
/s/ Dawn F. Williams
 
/s/ Daniel R. Herndon
Name:
Dawn F. Williams
 
Name: Daniel R. Herndon
Title:
Assistant Corporate Secretary
   




   
HOME FEDERAL BANCORP, INC. OF LOUISIANA
           
By:
/s/ James R. Barlow
     
Name:
James R. Barlow
     
Title:
President and Chief Executive Officer




   
HOME FEDERAL BANK
           
By:
/s/ James R. Barlow
     
Name:
James R. Barlow
     
Title:
President and Chief Executive Officer









12


EXHIBIT A
GENERAL RELEASE OF CLIAIMS


(To be executed on or after the Separation Date)


THIS GENERAL RELEASE OF CLAIMS (the “Release”) is executed by Daniel R. Herndon
and is an exhibit to that certain Separation Agreement by and between Mr.
Herndon, Home Federal Bancorp, Inc. of Louisiana, a Louisiana corporation (the
“Company”), and Home Federal Bank, a federal savings bank and wholly-owned
subsidiary of the Company (the “Bank” and collectively with the Company, “Home
Federal”), which was executed by the parties thereto on or about November 22,
2019 (the “Separation Agreement”).


1. Consideration. This Release is made in consideration of the delivery of good
and valuable consideration as set forth in Section 4(k) of the Separation
Agreement, the adequacy of which is hereby acknowledged by Mr. Herndon.


2. Release and Waiver.


(a) In consideration of the payments and the benefits to be provided to Mr.
Herndon pursuant to the Separation Agreement, Mr. Herndon, with the intention of
binding himself and his heirs, executors, administrators and assigns, does
hereby release, remise, acquit and forever discharge the Company, the Bank and
each of their affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, agents, attorneys and employees, and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which Mr. Herndon, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including,
without limitation, any and all claims (i) arising out of or in any way
connected with Mr. Herndon’s service to any member of the Company Affiliated
Group (or the predecessors thereof) through and including the date of this
Release in any capacity, or the termination of such service in any such capacity
on or before the Separation Date (as defined in the Separation Agreement), (ii)
for severance or vacation benefits, unpaid wages, salary or incentive payments,
(iii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,
(iv) for any violation of applicable state and local labor and employment laws
(including, without limitation, the Louisiana Employment Discrimination Law and
all other laws concerning unlawful and unfair labor and employment practices),
(v) for employment discrimination under any applicable federal, state or local
statute, provision, order or regulation, and including, without limitation, any
claim under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil
Rights Act of 1988, the Fair Labor Standards Act, the Americans with
Disabilities Act (“ADA”), ERISA, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Family and Medical Leave
Act and any similar or analogous state or local law or regulation, and (vi)
under the Change in Control Agreement (as defined in the Separation Agreement),
excepting only:


(A) the rights of Mr. Herndon as a shareholder of the Company, including his
stock options as described in Section 4(g) of the Separation Agreement;


(B) the right of Mr. Herndon to receive COBRA continuation coverage in
accordance with applicable law;
A-1






(C) rights to indemnification Mr. Herndon may have under (i) applicable
corporate law, (ii) the articles of incorporation, charter or bylaws of any
entities included in the Company Affiliated Group, (iii) any other agreement
between Mr. Herndon and a Company Released Party, or (iv) as an insured under
any director’s and officer’s liability insurance policy now or previously in
force;


(D) claims for vested benefits under any health, disability, retirement, life
insurance or other similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group existing as of the
Separation Date (the “Company Benefit Plans”); and


(E) the rights of Mr. Herndon under the Separation Agreement.


(b) Mr. Herndon acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, with any such liability being
expressly denied.


(c) The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorney’s fees and expenses.


3. Mr. Herndon’s Acknowledgements and Covenants.


(a) Mr. Herndon specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII, the
ADEA, the ADA and any state or local law or regulation in respect of
discrimination of any kind.


(b) Mr. Herndon covenants and agrees that neither he, nor any person or entity
on his behalf, will file or cause or permit to be filed any civil action, suit,
arbitration or legal proceeding seeking any type of personal relief, or share in
any remedy against the Bank or any other Company Released Party, involving any
matter which: (i) is the subject of this Agreement; (ii) arises from, or relates
or refers in any way to, Mr. Herndon’s employment with or service to Home
Federal, the termination of that employment, the Change in Control Agreement, or
the action or inaction of any of the Company Released Parties through and
including the date of this Release; or (iii) occurred at any time in the past up
to and including the date of Mr. Herndon’s execution of this Release, or
involves any continuing effects of any actions or practices which may have
arisen or occurred before, on or after his execution of the Separation
Agreement; provided, however, that nothing in this Agreement prevents Mr.
Herndon from (x) filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency, except that he acknowledges that he shall not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding, or (y) initiating an action to enforce the terms of this Agreement
or pursue claims pursuant to subsections (A) thorough (D) of this Section 2 of
the Release.


(c) Mr. Herndon acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.


(d) Mr. Herndon acknowledges and agrees that he has been advised by the Company
and the Bank to consult with independent legal counsel of his choosing in
connection with his review of this Release prior to executing this Release, that
he has done so or had the opportunity to do so, that he has read and had the
terms of this Release explained to him, and that he has entered into this
Release voluntarily and with full knowledge of its significance, meaning and
binding effect.  Mr. Herndon acknowledges and agrees that
A-2




neither the Company nor the Bank nor their respective agents or representatives
has made any promises, statements or representations, either oral or written, to
Mr. Herndon or anyone else concerning the terms or effects of this Release other
than those expressly contained herein.


(e) In addition to any other remedy available to the Company or the Bank
hereunder, Mr. Herndon acknowledges and agrees that if the release of claims set
forth in this Release becomes null and void or is otherwise determined not to be
enforceable, then the obligation of Home Federal to make any additional payments
or to provide any additional benefits under this Release shall immediately cease
to be of any force and effect, and Mr. Herndon shall promptly return to the Bank
any payments or benefits the provision of which by Home Federal was conditioned
on the enforceability of this Release.


(f) Mr. Herndon acknowledges and agrees that he will not execute or date the
Release set forth in this Exhibit A prior to his Separation Date (as defined in
the Separation Agreement).


4. Right to Review and Revoke This Release.


(a) Mr. Herndon shall have a period of 21 days to consider whether to execute
this Release. To the extent Mr. Herndon has executed this Release within less
than 21 days after its delivery to him, Mr. Herndon hereby acknowledges that his
decision to execute this Release prior to the expiration of such 21-day period
was entirely voluntary.


(b) If Mr. Herndon accepts the terms hereof and executes this Release, he may
thereafter, for a period of seven days following (and not including) the date of
execution (the “Revocation Period”), revoke this Release. If Mr. Herndon
determines to revoke this Release prior to the expiration of the Revocation
Period, he shall provide a written notice to the Bank in accordance with Section
14 of the Separation Agreement prior to such expiration. If no such revocation
occurs, this Release shall become irrevocable in its entirety, and binding and
enforceable against Mr. Herndon, on the day next following the day on which the
foregoing Revocation Period has elapsed. Any revocation of this Release shall be
deemed for all purposes a revocation of this Release in its entirety.


IN WITNESS WHEREOF, Mr. Herndon has duly executed this General Release of Claims
on the date set forth below.



       
_________________ __, 2020
 
Daniel R. Herndon
     











A-3